UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 18, 2012 INDEPENDENCE ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 000-54323 20-3866475 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3020 Old Ranch Parkway, Suite 300, Seal Beach, CA 90740 (Address of principal executive offices) (Zip Code) (562) 799-5588 (Registrant's telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO MATERIAL DEFINITIVE AGREEMENT On March 29, 2012, Independence Energy Corp. (the "Company", "we", "us", "our") entered into an agreement to acquire a 5% working interest, on a 70% net revenue interest in two (2) well drilling programs from MontCrest Energy, Inc., for total consideration of $115,000. On June 18, 2012, we amended and replaced the original agreement to acquire a 7% working interest, on a 75% net revenue interest in two (2) well drilling program, for additional consideration of $46,000. The amended agreement replaces the original agreement completely and is in full force and effect. The drilling program consists of two wells: the Vaughn-MEI #106 and the Shields-MEI #105-H prospect wells. The program operations are to take place approximately two and three miles west of the town site of Novice, Texas in Section 29, of Block 2 of the T. & N.O. Railroad Company Survey, and Section 30, of Block 2 of the T. & N.O. Railroad Company Survey. It is expected by MontCrest Energy, Inc., that the Vaughn-MEI #106 Prospect Well will be drilled to an estimated depth of 4,650' and the Shields-MEI #105-H will be drilled as a horizontal well. Neither the Vaughn-MEI #106, nor the Shields-MEI #105-H is currently producing, but MontCrest Energy, Inc., has a history of successful operations in the region. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS 10.1 MEI Drilling Program #3 Purchaser(s) Agreement, and Bill of Sale dated June 18, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INDEPENDENCE ENERGY CORP. /s/ Gregory C. Rotelli Gregory C. Rotelli
